DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 08/26/2020. Claims 1, 12, 18 and 21 have been amended. No new claims have been added. Claims 8-11, 13, 14, 17, 20, 26, 33, 39-41, and 44-47 have been cancelled. Therefore, claims 1-7, 12, 15, 16, 18, 19, 21-25, 27-32, 34-38, 42 and 43 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
In regard to Claim 3, lines 1-2 recite “wherein the movable portion is configured to be movable by an actuator”. Claim 1, line 13-14 recites the limitation “wherein the valve is controlled by changing motor speed of the blower”. The limitation of claim 1 is supported by Paragraph 129 of the applicant’s originally filed specification wherein a valve comprising a flexible membrane is controlled by the speed of the blower (Fig. 8A-B). However, Claim 3 recites an alternative valve embodiment in Paragraph 128 comprising an actuator (Fig. 7A-B) and also includes all of the limitation of claim 1. There is no support for a single valve embodiment comprising an actuator and controlled by changing motor speed of the blower. Therefore, claim 3 constitutes new matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 12, 18, 19, 21-25, 27-32, 34-38, 42 and 43  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Servidio (U.S. Patent 5598838).
In regard to Claim 1, Servidio discloses a CPAP device comprising: a controller (Fig. 3, element 56) configured to: control a therapy apparatus for providing a supply of breathable gas (Col. 7, lines 4-6 discloses the control board 56 controls a therapy apparatus containing a collection of electromechanical components, including motor 72 and fan 75, parts that supply , the therapy apparatus configured to couple with a patient interface to deliver the supply of breathable gas to an airway of a patient (Fig. 11b, patient interface 258 and conduits 254 and 256), the patient interface including (a) a valve configured to selectively block and unblock fluid communication between (i) a blower and a sensor of the therapy apparatus and (ii) the patient interface (Fig. 11b; valve 150 separating blower 192/sensor 252 and patient interface 258; Col. 17, lines 50-60 discloses the sensor is upstream of the valve and not between the patient interface and valve), and (b) a vent to exhaust a flow of exhaust gas from the patient interface (Fig. 8, valve 150 contains vents 163/164; Col. 10, lines 66 – Col. 11, line 3), determine an expiratory characteristic based on a measure that is obtained from the sensor while the fluid communication is unblocked (Col. 18, lines 13-27 disclose the inspired volume is used to form a model of the expected expiration. Col. 17, lines 50-51 discloses during inspiration the valve is open i.e. unblocked. Col. 10, lines 35-45 disclose volume determinations are made from data from the sensor boards. Thus, an expiratory characteristic (expected expiration) is based on a measure from the sensor during inspiration, while fluid communication is unblocked), and adjust a first pressure in the patient interface while the fluid communication is blocked based on the expiratory characteristic by controlling the valve (Col. 7, lines 10-12 discloses the valve adjusts the pressure from the blower to the patient. While the fluid communication is blocked during expiration (Col. 17, lines 51-54 discloses when the patient is ready to exhale, the valve is closed thus fluid communication is blocked), the pressure in the patient interface is adjusted by opening the valve according to inspiratory and expiratory phases of respiration – Col. 17, lines 33-39. The expiratory phase contains the expiratory characteristic of flow) wherein the valve is controlled by changing motor speed of the blower (Col. 14, lines 42-46 discloses the blower motor control loop 190 determines the speed of the blower based on the inspiratory pressure demands of the patient which teaches the motor speed is capable of changing in order to just be higher than the inspiratory demand. Col. 11, line 65 – Col. 12, line 11 discloses operation of the valve by balancing a forces on either side produced by the pressure. This teaches that the valve is controlled, indirectly, by motor speed changes because if the inspiratory demand of the patient changes, the blower speed will change and thus the force equation across the valve will be unbalanced and the valve will operate to balance the forces cause by the pressure change).
In regard to Claim 2, Servidio discloses the CPAP device of claim 1, further comprising: the valve, the valve further comprising a movable portion to selectively block and unblock the fluid communication between the blower and the sensor with the patient interface (Col. 17, lines 51-54 discloses the valve blocks and unblocks  based on inhalation/exhalation. Figs. 6-8, element 160; Col. 10, lines 62-64 discloses a movable piston).
In regard to Claim 3, Servidio discloses the CPAP device of claim 2, further comprising: wherein the movable portion is configured to be movable by an actuator (Col. 11, lines 4-6 discloses an electromechanical actuator which moves the piston).
In regard to Claim 12, Servidio discloses the CPAP device of claim 1, wherein the blower is configured to generate the supply of breathable gas at a second pressure as an output to adjust the valve such that the first pressure is adjusted by changing the second pressure (Col. 14, lines 21-40 discloses the blower produces an output pressure which is delivered to the patient which is adjusted by the valve).
In regard to Claim 18, Servidio discloses a CPAP device comprising: a controller, including at least one processor (Fig. 11A, controller 220 with processor 225. Col. 15, lines 58-67 discloses controller 220 is a master control controlling/communicating with all controls, encoders and logic blocks), the controller configured to: control a blower of a therapy apparatus for providing a supply of breathable gas at a controlled pressure above ambient in a patient interface (Col. 16, lines 8-20 discloses the controller provides the pressure output and Col. 16, lines 20-25 discloses the blower activates to achieve this pressure. Because this is a CPAP device, the blower delivers positive pressure which his above ambient), the controller coupled with at least one sensor for the therapy apparatus (Fig. 11b, pressure transducers 280 and 252; Col. 16, lines 39-41 discloses the flow sensor is a pressure transducer), the at least one sensor configured to measure pressure through a conduit (Fig. 11b, conduit 254+256) from the therapy apparatus to the patient interface (Col. 17, lines 1-4), the conduit in fluid communication with the patient interface (Fig. 11b, patient interface 258), the patient interface configured to deliver the supply of breathable gas to an airway of a patient (Col. 16, lines 20-26), and determine gas pressure (Fig. 11A-B, the controller determines the gas pressure to be delivered to the patient interface by controlling the valve 150 which cyclically blocks and unblocks the conduit (Fig. 9 shows the valve control loop; Col. 17, lines 50-55 discloses cyclical pressure adjustment between inspiration and expiration) and by controlling the blower 192 (Fig. 10 shows the blower control loop; Col. 14, lines 11-21) in the patient interface in presence of cyclical blocking and unblocking of the conduit to the at least one sensor (Fig. 11B, sensor 280 is blocked from the left half of the conduit 254 and sensor 252 is blocked from the right half of the conduit 256. “Blocked” is interpreted as encompassing a the determination of the gas pressure in the patient interface including an unblock-conduit process for determining gas pressure in the patient interface in presence of an unblocked condition of the conduit to the at least one sensor (Col. 17, lines 50-51 discloses during inspiration the valve is open i.e. unblocked. Col. 8, lines 18-25 discloses determining the patient interface gas pressure from the actual pressure (obtained from sensor 280 – Col. 17, lines 1-5) and a command pressure. This occurs during inspiration when the conduit is unblocked and so it occurs in the presence of an unblocked condition between the conduit and at least one sensor. This process occurs during inspiration and as such is one distinct process – distinct insofar as inspiration and expiration are distinct from one another) and a blocked-conduit process for determining gas pressure in the patient interface in presence of a blocked condition of the conduit to the at least one sensor (Col. 17, line 52-53 discloses during exhalation the valve is closed i.e. blocked and Col. 18, lines 55-57 & Col. 19, lines 29-31 discloses an expiratory model making process. Col. 19, line 62- Col. 20 line 15 discloses signals being used to control pressure control which determines the gas pressure in the patient interface. Specifically it discloses “the leading edge tells the waveform generator that it is time to raise the pressure” which teaches determining the pressure must be raised in addition to determining the timing of when do so. This occurs during expiration when the conduit is blocked and so it occurs in the presence of a blocked condition between the conduit and at , wherein the controller controls the blower of the therapy apparatus to adjust the controlled pressure (Col. 14, lines 42-60 discloses the controller controlling the blower) of the breathable gas based on the determined patient interface gas pressure (and continues to disclose predetermined pressure “which is just high enough to meet the inspiratory pressure demands”) and a target pressure (further continuing to disclose a desired pressure “which is the inspiration pressure as set by the system controls”, i.e. a target pressure).
In regard to Claim 19, Servidio discloses the CPAP device of claim 18, wherein the unblocked-conduit process determines the patient interface gas pressure from a current measure of pressure from the at least one sensor in presence of unblocking of the conduit to the at least one sensor (Col. 8, lines 18-25 discloses determining the patient interface gas pressure from the actual pressure (obtained from sensor 280 – Col. 17, lines 1-5) and a command pressure. The sensor 280 is in the presence of the unblocking and blocking of valve 150).
In regard to Claim 21, Servidio discloses the CPAP device of claim 19, wherein the unblocked-conduit process determines a pressure adjustment for pressure in the patient interface (Col. 14, lines 43-60; Fig. 10 depicts loop 194. The output signal 201 is interpreted as a pressure adjustment through each iteration of the loop. I.e. each loop may require output signal 201 to be adjust positively, negatively, or by zero) from a difference between the determined patient interface gas pressure (the previous iteration of this loop provided the determined patient interface gas pressure to the patient interface which is then measured via  and the target pressure (Node 200 shows the determined patient interface gas pressure subtracted from the sum of the desired pressure, i.e. target pressure, and the offset).
In regard to Claim 22, Servidio discloses the CPAP device of claim 18, wherein block-conduit process determines the patient interface gas pressure from a modelled flow estimate in presence of blocking of the conduit to the at least one sensor (Col. 19, line 62- Col. 20 line 15 discloses the tracking between the expiratory model, while blocked, and the measured inspiration, while unblocked).
In regard to Claim 23, Servidio discloses the CPAP device of claim 22, wherein modelled flow estimate is an estimate of expiratory flow (Col. 19, line 62- Col. 20 line 15 discloses the flow estimate is an expiratory flow estimate. Fig. 18, shows I/E tracking signals feeding back into the expiratory model generator).
In regard to Claim 24, Servidio discloses the CPAP device of claim 23, wherein the determined patient interface gas pressure is calculated from an elapsed time and the expiratory flow estimate (Col. 20, lines 29-35 continues to disclose the expiratory model includes an inspiration timer as an elapsed time).
In regard to Claim 25, Servidio discloses the CPAP device of claim 24, wherein the blocked-conduit process determines the elapsed time by detecting an end of inspiration (Col. 20, lines 29-35 discloses the elapsed time is detecting an end of inspiration or determining late expiration).
In regard to Claim 27, Servidio discloses the CPAP device of claim 18, wherein the controller is further configured for cyclical selection of the unblocked-conduit process to determine the gas pressure in the patient interface or blocked-conduit process to determine the gas pressure in the patient interface (Col. 20, lines 59-67 and Col. 21, lines 5-14 discloses alternating between the expiratory flow model and the measurement of actual flow, which correspond to unblocking and blocking the conduit. By way of detecting inspiration and expiration, the gas pressure in the patient interface is determined and provided by the blower and valve control processes).
In regard to Claim 28, Servidio discloses the CPAP device of claim 27, wherein the controller is further configured to select the unblocked-conduit process to determine the gas pressure in the patient interface upon determination of patient inspiration (Col. 17, lines 50-51 the valve is unblocked during inspiration).
In regard to Claim 29, Servidio discloses the CPAP device of claim 27, wherein the controller is further configured to select the blocked-conduit process to determine the gas pressure in the patient interface upon determination of patient expiration (Col. 17, line 52-53 discloses during exhalation the valve is closed i.e. blocked and Col. 18, lines 55-57 & Col. 19, lines 29-31 discloses an expiratory model making process).
In regard to Claim 30, Servidio discloses the CPAP device of claim 18, wherein the controller is further configured to determine an unintentional leak flow by subtracting a magnitude of a patient flow at a determined point of inflection created by switching from expiration to inspiration from a total flow (Col. 21, lines 1-5).
In regard to Claim 31, Servidio discloses the CPAP device of claim 18, further comprising the therapy apparatus including the blower and the at least one sensor (Fig. 3 shows a diagram of the therapy apparatus including the motor 72 belonging to the blower and sensor .
In regard to Claim 32, Servidio discloses the CPAP device of claim 18, further comprising the patient interface, the conduit and a valve configured to selectively block expiratory gas communication to the at least one sensor (Fig. 11B; patient interface 258, conduits 254 and 256, valve 150 selectively blocks sensor 252).
In regard to Claim 34, Servidio discloses a method of controlling a CPAP device comprising, controlling a blower of a therapy apparatus for providing a supply of breathable gas to a patient interface at a controlled pressure (Fig. 3, motor 72; Col. 14, lines 11-14 discloses the motor controls the a blower), the method comprising: with a sensor of the therapy apparatus (Fig. 11b, flow sensor 252), measuring a pressure through a conduit from the therapy apparatus to the patient interface (Col. 16, lines 39-41 discloses the flow sensor is a pressure transducer), the conduit in fluid communication with the patient interface (Fig. 11B, conduits 250, 254 and 256 in communication with patient mask 258): and, determining in an unblocked-conduit process and a blocked-conduit process a patient interface gas pressure for controlling the blower in presence of blocking and unblocking of the conduit to the sensor (Fig. 11A-B, the controller determines the gas pressure to be delivered to the patient interface by controlling the valve 150 which cyclically blocks and unblocks the conduit (Fig. 9 shows the valve control loop; Col. 17, lines 50-55 discloses cyclical pressure adjustment between inspiration and expiration) and by controlling the blower 192 (Fig. 10 shows the blower control loop; Col. 14, lines 11-21) in order to determine the appropriate pressure delivery to the patient mask 258, ultimately based on the on the set inspiratory pressure from the control panel, Col. , wherein the unblocked-conduit process determines the patient interface gas pressure in presence of an unblocked condition of the conduit to the sensor (Col. 17, lines 50-51 discloses during inspiration the valve is open i.e. unblocked. Col. 8, lines 18-25 discloses determining the patient interface gas pressure from the actual pressure (sensor 280) and a command pressure. This occurs during inspiration when the conduit is unblocked and so it occurs in the presence of an unblocked condition between the conduit and at least one sensor) and the blocked-conduit process determines the patient interface gas pressure in presence of a blocked condition of the conduit to the sensor (Col. 17, line 52-53 discloses during exhalation the valve is closed i.e. blocked and Col. 18, lines 55-57 & Col. 19, lines 29-31 discloses an expiratory model making process. Col. 19, line 62- Col. 20 line 15 discloses signals being used to control pressure control which determines the gas pressure in the patient interface. Specifically it discloses “the leading edge tells the waveform generator that it is time to raise the pressure” which teaches determining the pressure must be raised in addition to determining the timing of when do so.  This occurs during expiration when the conduit is blocked and so it occurs in the presence of an blocked condition between the conduit and at least one sensor), wherein the pressure of the breathable gas is adjusted based on the determined patient interface gas pressure (Col. 14, lines 42-60 discloses the controller controlling the blower to include and offset pressure to account for the loss of pressure when delivering the determined gas pressure).
In regard to Claim 35, Servidio discloses the method of claim 34, wherein the unblocked-conduit process determines the patient interface gas pressure from a current measure of pressure from the sensor in presence of unblocking of the conduit to the sensor .
In regard to Claim 36, Servidio discloses the method of claim 35, wherein the(Col. 14, lines 42-60 discloses the controller controlling the blower to include and offset pressure to account for the loss of pressure when delivering the determined gas pressure. This inevitable leak is interpreted as a characteristic of the delivery conduit. Also, as described in claim 35, the current pressure is also used in determining the pressure).
In regard to Claim 37, Servidio discloses the method of claim 35, wherein the unblocked-conduit process determines a pressure adjustment for pressure in the patient interface from a difference between the determined patient interface gas pressure and a target pressure (Col. 8, lines 18-25 discloses determining the patient interface gas pressure from the actual pressure (sensor 280) and a command pressure which is the desired pressure).
In regard to Claim 38, Servidio discloses the method of claim 34, wherein the blocked-conduit process determines the patient interface gas pressure from a modelled flow estimate in presence of blocking of the conduit to the sensor (Col. 19, line 62- Col. 20 line 15 discloses the tracking between the expiratory model, while blocked, and the measured inspiration, while unblocked).
In regard to Claim 42, Servidio discloses the method of claim 38, wherein the blocked-conduit process determines a pressure adjustment for pressure in the patient interface from a difference between the determined patient interface gas pressure and a target pressure (Col. 8, lines 18-25 discloses determining the patient interface gas pressure from the actual pressure (sensor 280) and a command pressure which is the desired pressure).
In regard to Claim 43, Servidio discloses the method of claim 34, comprising cyclically selecting the unblocked-conduit process and the blocked-conduit process (Col. 20, lines 59-67 and Col. 21, lines 5-14 discloses alternating between the expiratory flow model and the measurement of actual flow, which correspond to unblocking and blocking the conduit), wherein the unblocked-conduit process is selected upon determination of patient inspiration (Col. 17, lines 50-51 the valve is unblocked during inspiration) and the blocked-conduit process is selected upon determination of patient expiration (Col. 17, lines 51-52 the valve is blocked during inspiration and thus the expiratory model is used in determining pressure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-6, 7, 15 and 16 as being unpatentable over Servidio (U.S. Patent 5598838) in view of Van Dijk (US Patent 9616191)
In regard to Claim 1, Servidio discloses a CPAP device comprising: a controller (Fig. 3, element 56) configured to: control a therapy apparatus for providing a supply of breathable gas (Col. 7, lines 4-6 discloses the control board 56 controls a therapy apparatus containing a collection of electromechanical components, including motor 72 and fan 75, parts that supply , the therapy apparatus configured to couple with a patient interface to deliver the supply of breathable gas to an airway of a patient (Fig. 11b, patient interface 258 and conduits 254 and 256), the patient interface including (a) a valve configured to selectively block and unblock fluid communication between (i) a blower and a sensor of the therapy apparatus and (ii) the patient interface (Fig. 11b; valve 150 separating blower 192/sensor 252 and patient interface 258; Col. 17, lines 50-60 discloses the sensor is upstream of the valve and not between the patient interface and valve), and (b) a vent to exhaust a flow of exhaust gas from the patient interface (Fig. 8, valve 150 contains vents 163/164; Col. 10, lines 66 – Col. 11, line 3), determine an expiratory characteristic based on a measure that is obtained from the sensor while the fluid communication is unblocked (Col. 18, lines 13-27 disclose the inspired volume is used to form a model of the expected expiration. Col. 17, lines 50-51 discloses during inspiration the valve is open i.e. unblocked. Col. 10, lines 35-45 disclose volume determinations are made from data from the sensor boards. Thus, an expiratory characteristic (expected expiration) is based on a measure from the sensor during inspiration, while fluid communication is unblocked), and adjust a first pressure in the patient interface while the fluid communication is blocked based on the expiratory characteristic by controlling the valve 
However, Servidio does not disclose wherein the valve is controlled by changing motor speed of the blower.
Van Dijk discloses a valve for a respiratory device wherein the valve is controlled by changing motor speed of the blower (Fig. 2, valve assembly 220 with membrane 8. Col. 3, lines 8-15 disclose the speed of the blower is variable. Col. 4, lines 57-61 disclose varying the pressure varies the flow which acts on the membrane to move. Together, these teach the blower speed is variable, which causes a change in pressure which controls the movement of the valve. Col. 2, lines 18-28 of Van Dijk teaches this arrangement is advantageous for many reasons including reducing blower noise and energy consumption).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to exchange the valve disclosed by Servidio with the valve taught by Van Dijk in order reduce energy consumption of the blower (Van Dijk; Col. 2, lines 23-25) and allow for depressurization in the event of an obstruction (Van Dijk; Col. 2, lines 29-33) while also retaining the advantage of noise reduction (Van Dijk; Col. 2, lines 23-25. Servidio also discloses in Col. 14, lines 22-35 that noise reduction is advantageous). 
In regard to Claim 2, Servidio as modified by Van Dijk discloses the CPAP device of claim 1, the valve further comprising a movable portion to selectively block and unblock the fluid communication between the blower and the sensor with the patient interface (Van Dijk; Col. 4, lines 57-61 disclose varying the pressure varies the flow which acts on the membrane making the membrane 8 the movable portion of the valve. Col. 5, lines 43-46 discloses controlling the membrane according to inhalation and exhalation which requires blocking and unblocking of the conduit).
In regard to Claim 4, Servidio as modified by Van Dijk discloses the CPAP device of claim 2, further comprising: wherein the movable portion is configured to be movable by a pressure difference acting on the movable portion (Van Dijk; Col. 4, lines 57-61 disclose varying the pressure varies the flow which acts on the membrane, the movable portion of the valve, to move).
In regard to Claim 5, Servidio as modified by Van Dijk discloses the CPAP device of claim 4, but does not disclose wherein the movable portion comprises a membrane (Van Dijk; Col. 4, lines 57-61 discloses the movable portion is a membrane).
In regard to Claim 6, Servidio as modified by Van Dijk discloses the CPAP device of claim 1, wherein the expiratory characteristic is an estimate of expiratory flow rate, an estimate of pressure in the patient interface or a phase of expiration (Servidio; Col. 17, lines 61-63 discloses an expiratory flow waveform).
In regard to Claim 7, Servidio as modified by Van Dijk discloses the CPAP device of claim 1, wherein the expiratory characteristic is determined based on an expiratory flow model comprising one or a combination of a look-up table or a mathematical relationship (Servidio; Col. 19, line 62- Col. 20 line 15 discloses the tracking between the expiratory model and the measured inspiration using two functions: “I/E Zero Cross” and “I/E 75%”; Col. 20, lines 15-17 describes these functions as mathematical principals. Fig. 18, shows I/E tracking signals feeding back into the expiratory model generator.).
In regard to Claim 15, Servidio as modified by Van Dijk discloses the CPAP device of claim 1, wherein the expiratory characteristic is determined based on one or more of: a ventilation volume, a tidal volume, a peak inspiratory flow, a length of time in inspiration, a lung compliance, a lung resistance, an end of inspiration or a start of expiration (Servidio; Col. 18, lines 16-20 discloses utilizing the length of time of inspiration to determine the expiratory waveform).
In regard to Claim 16, Servidio as modified by Van Dijk discloses the CPAP device of claim 1, wherein the expiratory characteristic is determined using a measure of respiration (Servidio; Col. 17, lines 61-63 discloses an expiratory flow waveform which is interpreted as a measure of respiration).

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 04/19/2021, with respect to the rejection(s) of claim 1 under 35 USC 102(a)(1) have been fully considered and are persuasive due to the amendment made to the claim.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of new art.
Applicant argues (“Remarks”, page 10) that fluid communication between sensor 252 and patient mask 258 is not blocked because the sensor obtains diminutive measurements of expiration. Examiner disagrees as “blocked” is interpreted as encompassing both a complete block and a partial block. An incomplete obstruction of the conduit still constitutes a block. Merriam-Webster defines block (verb) as “to hinder the passage, progress or accomplishment of by of as if by interposing an obstruction” and “hinder” does not preclude a partial block.
Applicant’s arguments, see “Remarks”, filed 04/19/2021, with respect to the rejection(s) of claim 18 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the amendments made to the claim.
Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive. Page 17 of applicant’s remarks states that independent claim 34 may be compared to independent claim 18 and as such is novel and non-obvious at least for the reasons argued for claim 18.
 Applicant argues (page 12) that it is unclear which sensor is being blocked from the conduit and that the examiner does not identify which sensor is being blocked (Page 13). In regard to claim 34, this argument is moot because the only sensor cited in the rejection (paragraph 27 of this office action) was flow sensor 252 (Fig. 11b) and conduit was cited to be the combination of 250 and 254. Flow sensor 252 is blocked from at least half of the conduit 254 while the valve 150.
Applicant argues (page 13) that sensor 252 does not output a pressure measurement. Claim 34 does not require the sensor output a pressure measurement. The claim requires measuring a pressure through a conduit from the therapy apparatus. Col. 16, lines 39-41 discloses flow sensor 252 is a pressure transducer which means it measures pressure. What the device does with that pressure measurement after it is detected by the sensor is moot to the limitation as claimed.
Applicant argues (page 13) that pressure transducer 28 is never blocked. This argument is moot because the rejection to claim 34 does not depend on any citation of pressure transducer 28.
Applicant argues (page 16) that Col. 19, line 62 – Col. 20 line 15 of Servidio does not disclose an unblocked conduit process which determines gas pressure in the patient interface. Claim 34, lines 9-10 recites the limitation “the unblocked-conduit process determines the patient interface gas pressure”. The term “determines” is being broadly interpreted as encompassing the definitions “to bring about as a result” and “decide” both found in Merriam-Webster and not merely the narrow interpretation of “determine” being synonymous with “measure”. Col. 20, lines 10-11 of Servidio discloses “the leading edge tells the waveform generator that it is time to raise the pressure” which teaches determining that the pressure needs to be raised, e.g. determines the patient interface gas pressure must be higher than what it is currently. The process both decides the pressure must be higher and brings about a change in pressure as a result of the process described in Col. 19, line 62 – Col. 20, line 15.
 Applicant argues (Page 16) that a distinct process for measuring gas pressure in patient mask 258 while the valve 150 is closed that differs from the process used when valve 150 is open. First, the claim language for both claims 18 and 34 with respect to the blocked and unblocked conduit processes do not require specifically “measuring”, but rather “determining … gas pressure”. Further, with respect to the distinctness of the two processes, examiner has cited in both claims different processes that occur during inspiration and expiration. It is interpreted, insofar as inspiration and expiration are distinct processes, the processes disclosed by Servidio are distinct as well.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STANDARD whose telephone number is (571)270-1501.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571) 272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MATTHEW STANDARD/Examiner, Art Unit 3785                                                                                                                                                                                           

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773